DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-12, and 14-16 of U.S. Patent No. 10,881,079 in view of van Leeuwen (US 2012/0318206 A1).

Regarding claim 1, “An animal bed for supporting an animal, comprising: a body including a bottom member having outer edges, the bottom member defining a surface upon which the animal rests; a rigid member including a substantially flat piece of rigid material…wherein the rigid member includes one of a mat, a plate, a tray, or a pan, and wherein the rigid member is configured to provide rigidity to the animal bed; a first bolster that at least partially forms an outer wall of the body that is positioned about a perimeter of the bottom member and extends outwardly from the surface upon which the animal rests to at least partially define a recessed area for accommodating the animal, wherein the outer wall is coupled to the outer edges of the bottom member; and a second bolster that is configured to be at least partially positioned above the first bolster relative to the surface and to cooperate with the first bolster to form the outer wall of the body; and wherein the second bolster is movable relative to the first bolster between an upright position, in which the second bolster is positioned at least partially above the first bolster relative to the surface, and a substantially flat position, in which the second bolster is positioned substantially beside the first bolster.” is identical to “An animal bed for supporting an animal, comprising: a body including a bottom member having outer edges, the bottom member defining a surface upon which the animal rests; a rigid member including a substantially flat piece of rigid material, wherein the rigid member is disposed next to the bottom member, wherein the rigid member includes one of a mat, a plate, a tray, or a pan, and wherein the rigid member is configured to provide rigidity to the bed; a first bolster configured to at least partially form an outer wall of the body that is positioned about a perimeter of the bottom member and extends outwardly from the surface to at least partially define a recessed area for accommodating the animal, wherein the outer wall is coupled to the outer edges of the bottom member; a second bolster configured to be at least partially positioned above the first bolster relative to the surface such that the second bolster extends outwardly away from the first bolster and the surface;…wherein the second bolster is movable relative to the first bolster between an upright position, in which the second bolster is at least partially positioned above the first bolster relative to the surface, and a substantially flat position, in which the second bolster is positioned substantially beside the first bolster relative to the surface.” in claim 1 of US 10,881,079.
Claim 1 of US 10,881,079 does not expressly disclose wherein the rigid member is positioned in contact with the bottom member.
However, in an analogous pet furniture art, Leeuwen teaches wherein the rigid member (Fig. 3, “supporting board”, 29) is positioned in contact with the bottom member (Fig. 4 shows “webbing” 13 holding “supporting board” 29 in contact with “outer edges” 30 of “fabric layer” 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Claim 1 of US 10,881,079 wherein the rigid member is positioned in contact with the bottom member, as taught by Leeuwen, to provide structural strength and support for the animal resting on the pet bed and for maintaining the general shape of the bed and pet resting area.

Regarding claim 2, “The animal bed of claim 1, further comprising a plurality of straps extending at least partially across the bottom member opposite the recessed area.” is identical to “a plurality of straps coupled to and extending at least partially across the bottom member opposite the recessed area” in claim 1 of US 10,881,079.

Regarding claim 3, “The animal bed of claim 2, wherein each strap of the plurality of straps has a degree of elasticity configured to hold the rigid member in contact with the bottom member such that the rigid member is removably coupled to the body.” is identical to “wherein each of the plurality of straps…has a degree of elasticity configured to hold the rigid member in contact with the bottom member such that the rigid member is removably coupled to the body” in claim 1 of US 10,881,079.

Regarding claim 4, “The animal bed of claim 1, wherein the first bolster is positioned about the entire perimeter of the bottom member.” is identical to “The animal bed of claim 1, wherein: the first bolster is positioned about the entire perimeter of the bottom member” in claim 2 of US 10,881,079.

Regarding claim 5, “The animal bed of claim 1, wherein: the bottom member includes a plurality of sides; and each of the plurality of straps includes a first end and a second end, the first end being coupled to one of the plurality of sides and the second end being coupled to another of the plurality of sides.” is identical to “The animal bed of claim 1, wherein:… the bottom member includes a plurality of sides; and each of the plurality of straps includes a first end and a second end, the first end being coupled to one of the plurality of sides and the second end being coupled to another of the plurality of sides.” in claim 2 of US 10,881,079.

Regarding claim 6, “The animal bed of claim 1, wherein: at least two of the plurality of sides are coupled to one another to form a corner of the bottom member; and at least one of the plurality of straps is coupled to each of the at least two sides for coupling the rigid member to the bottom member at the corner of the bottom member.” is identical to “The animal bed of claim 2, wherein: at least two of the plurality of sides are coupled to one another to form a corner of the bottom member; and at least one of the plurality of straps is coupled to each of the at least two sides for holding the rigid member at the corner of the bottom member.” in claim 2 of US 10,881,079.

Regarding claim 7, “The animal bed of claim 1, wherein the plurality of straps form pockets coupled to the bottom member.” is identical to “The animal bed of claim 1, wherein the plurality of straps form pockets coupled to the bottom member.” in claim 5 of US 10,881,079.

Regarding claim 8, “The animal bed of claim 1, wherein at least one strap of the plurality of straps is removably coupled to the rigid member.” is identical to “The animal bed of claim 1, wherein the plurality of straps are removably coupled to the rigid member.” in claim 7 of US 10,881,079.

Regarding claim 9, “The animal bed of claim 1, wherein: the first bolster surrounds the perimeter of the bottom member; when the second bolster is in the substantially flat position relative to the first bolster, the second bolster surrounds the first bolster; and movement of the second bolster relative to the first bolster between the upright position and the substantially flat position adjusts a perimeter of the animal bed.” is identical to “The animal bed of claim 1, wherein the first bolster and the second bolster each surround the perimeter of the bottom member, wherein when the second bolster is in the substantially flat position relative to the first bolster, the second bolster surrounds the first bolster, and wherein movement of the second bolster relative to the first bolster between the upright position and the substantially flat position adjusts a size of the perimeter of the animal bed.” in claim 6 of US 10,881,079.


Regarding claim 10, “The animal bed of claim 1, wherein the first bolster includes a cushion-like material and an outer layer of material that surrounds the cushion-like material.” is identical to “The animal bed of claim 1, wherein the first bolster includes an outer layer of material that surrounds a cushion-like material.” in claim 9 of US 10,881,079.

Regarding claim 11, “The animal bed of claim 1, wherein the bottom member includes a cavity defined therein.” is identical to “The animal bed of claim 1, wherein the bottom member includes a cavity.” in claim 10 of US 10,881,079.

Regarding claim 12, “The animal bed of claim 11, further comprising a cushioning material, wherein the cavity of the bottom member is filled with the cushioning material such that the cushioning material is disposed between the surface and the rigid member to provide comfort to the animal.” is identical to “The animal bed of claim 10, further comprising a cushioning material, wherein the cavity is filled with the cushioning material.” and “The animal bed of claim 11, wherein the cushioning material is disposed between the surface and the rigid member to provide comfort to the animal.” in claims 11 and 12 of US 10,881,079.

Regarding claim 13, “The animal bed of claim 1, wherein the first bolster and the second bolster each have a thickness greater than a thickness of the bottom member.” is identical to “The animal bed of claim 1, wherein the first bolster and the second bolster each have a thickness greater than a thickness of the bottom member.” in claim 14 of US 10,881,079.

Regarding claim 14, “The animal bed of claim 1, further comprising: at least one additional bolster configured to cooperate with the first bolster and the second bolster to form the outer wall of the body.” is identical to “The animal bed of claim 1, further comprising: at least one additional bolster configured to at least partially form an outer wall of the body” in claim 15 of US 10,881,079.

Regarding claim 15, “The animal bed of claim 1, wherein when the second bolster is in the upright position, the second bolster is positioned fully above the first bolster relative to the surface.” is identical to “The animal bed of claim 1, wherein when the second bolster is in the upright position, the second bolster is positioned fully above the first bolster relative to the surface.” in claim 16 of US 10,881,079.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Leeuwen (US 2012/0318206 A1).

Regarding claim 18, Leeuwen teaches an animal bed (Fig. 1) for supporting an animal (described as “pet furniture” in Abstract), comprising: a body (Fig. 3, body of “foam layer” 28) including a bottom member (Fig. 4, “fabric layer”, 12) having outer edges (Fig. 4, “outer edges” 30 of “fabric layer” 12), the bottom member defining a surface (Fig. 1, top surface of “fabric layer” 12) upon which the animal rests (note, this is an intended use recitation; additionally, described as “pet furniture” in Abstract); a rigid member (Fig. 3, “supporting board”, 29) including a substantially flat piece of rigid material (Fig. 3, “supporting board”, 29 shown substantially flat and rigid; described in Para. [0022]), wherein the rigid member is positioned in contact with the bottom member (Fig. 3, “supporting board” 29 shown along “outer edges” 30 of “fabric layer” 12), wherein the rigid member includes one of a mat, a plate, a tray, or a pan (“The distance between the fabric layer and the straps can be used to insert a foam layer with supporting board to increase the comfort level and to serve an orthopedic purpose or to interpose a tray for a pet with incontinency issues so that the urine drips through mesh type fabric for collection on the tray”, Para. [0019]), and wherein the rigid member is configured to provide rigidity to the animal bed (Describe “to serve an orthopedic purpose” Para. [0019] and therefore capable of providing rigidity to the bed); a first bolster that at least partially forms an outer wall of the body (Fig. 1, “comfort bolster” 20, specifically adjacent 22; shown at least partially forming an outer wall in Figs. 3 as “comfort bolsters” 20 shown directly coupled to body of “foam layer” 28 by “tubes” 22, “diagonal edges” 31, and “bracket grooves” 32) that is positioned about a perimeter of the bottom member (Fig. 1 & 4, “comfort bolsters” 20 shown about along perimeter “outer edges” 30 of “fabric layer” 12) and extends outwardly from the surface (Figs 1-4, “comfort bolsters” 20 shown extending from same plane of “outer edges” 30 of “fabric layer” 12) upon which the animal rests (note, this is an intended use recitation; additionally, described as “pet furniture” in Abstract) to at least partially define a recessed area (Fig. 1-5, area spanned by “fabric layer” 12 shown recessed below and with respect to height of “comfort bolsters” 20) for accommodating the animal (note, this is an intended use recitation; additionally, described as “pet furniture” in Abstract), wherein the outer wall is coupled to the outer edges of the bottom member (Fig. 1 & 3, “comfort bolsters” 20 shown coupled to fabric of “outer edges” 30 of “fabric layer” 12 by “tubes” 22, “diagonal edges” 31, and “bracket grooves” 32); a plurality of straps (Fig. 4, “webbing”, 13) extending at least partially across the bottom member opposite the recessed area (Fig. 3 & 4, “webbing” 13 shown extending across “outer edges” 30 shown opposite of recessed area of the “fabric layer” 12); wherein each strap of the plurality of straps has a degree of elasticity (Note, inherently, every material includes a degree of elasticity; additionally “Removing can be simply done by releasing the webbing (13) from the buckles (14) and taking it out of the frame embodiment by swiveling the upper frame tubes (3) upward in the frame embodiment. Unlike other elevated pet beds on the market, the bed frame does not have to be taken apart”, Para. [0026]; “webbing” 13 described as being releasable to remove “fabric layer” 12 and thus has a degree of elasticity) configured to hold the rigid member in contact with the bottom member (Fig. 4 shows “webbing” 13 holding “supporting board” 29 in contact with “outer edges” 30 of “fabric layer” 12 which contains “foam layer” 28) such that the rigid member is removably coupled to the body (Fig. 4 shows “supporting board” 29 removable when “webbing” 13 is released by “buckles” 14).

Regarding claim 20, Leeuwen teaches the animal bed of claim 18, wherein the bottom member includes a cavity defined therein (Figs. 1-4 shows “outer edges” 30 of “fabric layer” 12 forms a cavity containing the “foam layer” 28 and “supporting board” 29); and the animal bed further comprises a cushioning material positioned in the cavity (Figs. 3-4 show “foam layer” 28 within cavity formed by “outer edges” 30 of “fabric layer”) and disposed between the surface and the rigid member (Figs 3-4 show “foam layer” 28 disposed between “fabric layer” 12 and “supporting board” 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Leeuwen (US 2012/0318206 A1) in view of Bloom (US 5,088,139).

Regarding claim 16, Leeuwen teaches an animal bed (Fig. 1) for supporting an animal (note, this is an intended use recitation; additionally, capable of supporting an animal) comprising: a body (Fig. 3, body of “foam layer” 28) including a bottom member (Fig. 4, “fabric layer”, 12) having outer edges (Fig. 4, “outer edges” 30 of “fabric layer” 12), the bottom member defining a surface (Fig. 1, top surface of “fabric layer” 12) upon which the animal rests (note, this is an intended use recitation); a rigid member (Fig. 3, “supporting board”, 29) including a substantially flat piece of rigid material (Fig. 3, “supporting board”, 29 shown substantially flat and rigid; described in Para. [0022]) wherein the rigid member is disposed next to the bottom member (Fig. 3, “supporting board” 29 shown along “outer edges” 30 of “fabric layer” 12), wherein the rigid member includes one of a mat a plate, a tray, or a pan (“The distance between the fabric layer and the straps can be used to insert a foam layer with supporting board to increase the comfort level and to serve an orthopedic purpose or to interpose a tray for a pet with incontinency issues so that the urine drips through mesh type fabric for collection on the tray”, Para. [0019]), and wherein the rigid member is configured to provide rigidity to the bed (Describe “to serve an orthopedic purpose” Para. [0019] and therefore capable of providing rigidity to the bed); a first bolster configured to at least partially form an outer wall of the body (Fig. 1, “comfort bolster” 20, specifically adjacent 22; shown at least partially forming an outer wall in Figs. 3 as “comfort bolsters” 20 shown directly coupled to body of “foam layer” 28 by “tubes” 22, “diagonal edges” 31, and “bracket grooves” 32), that is positioned about a perimeter of the bottom member (Fig. 1 & 4, “comfort bolsters” 20 shown about along perimeter “outer edges” 30 of “fabric layer” 12) and extends outwardly from the surface (Figs 1-4, “comfort bolsters” 20 shown extending from same plane of “outer edges” 30 of “fabric layer” 12) to at least partially define a recessed space (Fig. 1-5, area spanned by “fabric layer” 12 shown recessed to the animal bed) for accommodating the animal (Note, this is an intended use recitation; additionally, area spanned by “fabric layer” 12 capably accommodates the animal), wherein the outer wall is coupled to the outer edges of the bottom member (Fig. 1 & 3, “comfort bolsters” 20 shown coupled to fabric of “outer edges” 30 of “fabric layer” 12 by “tubes” 22, “diagonal edges” 31, and “bracket grooves” 32); a second bolster (Fig. 1, “comfort bolster” 20, specifically adjacent and above 21) configured to be at least partially positioned above the first bolster relative to the surface (Fig. 1, “comfort bolster” 20, specifically adjacent and above 21 shown positioned at least partially above “comfort bolster” 20, specifically adjacent 22) and to cooperate with the first bolster to form the outer wall of the body (Fig. 1, “comfort bolster” 20, specifically adjacent 22, shown extending away in the longitudinal direction from “comfort bolster” 20, specifically adjacent and above 21).
Leeuwen does not expressly disclose wherein the second bolster is movable relative to the first bolster between an upright position, in which the second bolster is at least partially positioned above the first bolster relative to the surface, and a substantially flat position, in which the second bolster is positioned substantially beside the first bolster relative to the surface; wherein the first bolster and the second bolter are joined together at a seam (note, from claim 16).
However, in an analogous bed art, Bloom teaches wherein the second bolster (Fig. 2, “wall”, 20) is movable relative to the first bolster (Fig. 2, “foam batting” section between 40 and 54) between an upright position (Fig. 2, upright position shown; further note this is an intended use recitation and Figs. 1 through 4 clearly show the bed capable of movement), in which the second bolster is at least partially positioned above the first bolster relative to the surface (Fig. 2, “wall” 20 shown above “foam batting” section between 40 and 54, relative to both “top fabric sheet” 14 & “bottom fabric sheet” 12), and a substantially flat position (Fig. 3), in which the second bolster is positioned substantially beside the first bolster relative to the surface (Fig. 3, “wall” 20 shown beside “foam batting” section between 40 and 54); wherein the first bolster and the second bolter are joined together at a seam (Fig. 2, “foam batting” section between 40 and 54 and “wall” 20 shown connected together by seam of “zipper” 52-54; note, described as sewn together: “In a preferred configuration, base 10 has stitching through the batting and bottom fabric sheet 12 which defines stitch line 40. Wall 20 is constructed of fabric shell 22 containing similar fiber or foam batting 17, and is removably attached to base 10 by means of zipper strip 52, which is zipped to mating zipper strip 54 sewn to base 10”, Col. 2, Lines 56-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Leeuwen, wherein the second bolster is movable relative to the first bolster between an upright position, in which the second bolster is at least partially positioned above the first bolster relative to the surface, and a substantially flat position, in which the second bolster is positioned substantially beside the first bolster relative to the surface; wherein the first bolster and the second bolter are joined together at a seam, as taught by Bloom, to ensure a resilient connection between different fabric surfaces, such as between bolsters.

Regarding claim 17, Leeuwen as modified by Bloom teaches the animal bed of claim 1 (see claim 16 rejection above).
Further, Bloom teaches further comprising an interconnecting member (Fig. 2, “zipper”, 52-54) coupled to each of the first bolster and the second bolster (Fig. 2 shows “zipper” 52-54 is connected to “foam batting” section between 40 and 54 and “wall” 20; described as sewn together: “In a preferred configuration, base 10 has stitching through the batting and bottom fabric sheet 12 which defines stitch line 40. Wall 20 is constructed of fabric shell 22 containing similar fiber or foam batting 17, and is removably attached to base 10 by means of zipper strip 52, which is zipped to mating zipper strip 54 sewn to base 10”, Col. 2, Lines 56-62) to facilitate movement of the second bolster relative to the first bolster (Further described as for removing one bolster from another: “By unzipping zipper 52-54, wall 20 may be detached from base 10 for purposes of washing or to create a sleeping mat out of base 10 alone”, Col. 2, Lines 62-65; thus describing movement to remove a bolster from another bolster; Additionally, shown facilitating movement relative to one another bolster in Figs. 3-4 to be placed into a bag in Figs. 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Leeuwen as modified by Bloom, further comprising an interconnecting member coupled to each of the first bolster and the second bolster to facilitate movement of the second bolster relative to the first bolster, as taught by Bloom, to ensure a resilient connection between different fabric surfaces, such as between bolsters and a zipper.

Regarding claim 19, Leeuwen teaches the animal bed of claim 18, but does not expressly disclose wherein the first bolster is positioned about the entire perimeter of the bottom member.
However, in an analogous pet bed art, Bloom teaches wherein: the first bolster (Fig. 2, “foam batting” section between 40 and 54) is positioned about the entire perimeter (Fig. 2, “stitch line”, 40) of the bottom member (Fig. 2, “base section”, 10 between 40 & 40; “foam batting” section between 40 and 54 shown position around “stitch line” 40 in Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Leeuwen as modified by Bloom, wherein: the first bolster is positioned about the entire perimeter of the bottom member, as taught by Bloom, so as to prevent a user or animal from inadvertently rolling out over the edge of the center accommodating area during the tossing and turning experienced during sleep. Additionally, it has been held that mere duplication of the essential working parts of a device, such as duplicating the bolsters to surround all four sides of the bed, involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 1-17 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is submitted and used to overcome the rejection based on nonstatutory double patenting above.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or render obvious an animal bed comprising: wherein the second bolster is movable relative to the first bolster between an upright position, in which the second bolster is at least partially positioned above the first bolster relative to the surface, and a substantially flat position, in which the second bolster is positioned substantially beside the first bolster.
Van Leeuwen (US 2012/0318206 A1) in view of Bloom (US 5,088,139) teach a similar animal bed as the claimed invention.
However, Van Leeuwen in view of Bloom lack an animal bed comprising: wherein the second bolster is movable relative to the first bolster between an upright position, in which the second bolster is at least partially positioned above the first bolster relative to the surface, and a substantially flat position, in which the second bolster is positioned substantially beside the first bolster.
Additionally, as discussed in applicant’s remarks in parent application 14/623,974: “Leeuwen teaches firm connections between the tubes 21, 22. To replace those firm connections with stitched or flexible connections as taught by Bloom would cause Leeuwen's comfort bolsters to slump and/or fall off the raised surface of the animal bed. Therefore, modifying the bed of Leeuwen in view of Bloom would cause the bed of Leeuwen to be inoperable for its intended purpose” (p. 6) and therefore a modification of the rigid bolster to a stitched or flexible connection as disclosed by Bloom would render the bolsters of Leeuwen inoperable. 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647